Abdus-Salaam, J.
(concurring). I agree that the trial court’s inquiry into co-counsel’s conflict of interest was deficient under our existing case law, and that the trial court erred by admitting the challenged journal entries into evidence. I also agree that these errors were harmless and did not deprive defendant of a fair trial. However, I write separately from Chief Judge Lippman and my two colleagues who join his concurring opinion to express my view that resolution of this case need not rest upon our adoption of a federal “protocol” governing a trial court’s inquiry into an attorney’s potential conflict of interest, or the novel expansion of the Molineux doctrine proposed in the Chief Judge’s opinion.
L
The right to effective assistance of counsel “ensures not only *1073meaningful representation but also the assistance of counsel that is ‘conflict-free and singlemindedly devoted to the client’s best interests’ ” (People v Berroa, 99 NY2d 134, 139 [2002], quoting People v Longtin, 92 NY2d 640, 644 [1998], cert denied 526 US 1114 [1999]). A trial judge faced with an attorney conflict of interest must balance this right with the defendant’s concomitant right to retain counsel of his or her choice (see People v Gomberg, 38 NY2d 307, 313 [1975]). Although the trial judge undoubtedly “owes a duty independent of counsel to protect the right of an accused to effective assistance of counsel” (People v McDonald, 68 NY2d 1, 8 [1986] [internal quotation marks omitted]), at the same time, the trial judge must be mindful not to “arbitrarily interfere with the attorney-client relationship” (Gomberg, 38 NY2d at 313).
Once the trial judge is informed of the conflict or aware of facts indicating that conflicting interests arguably exist, he or she “must conduct a record inquiry” to determine whether the defendant is aware of the possible risks involved in the potentially conflict-ridden representation and has made a knowing and informed decision to continue with that representation in spite of the conflict (McDonald, 68 NY2d at 8; see People v Solomon, 20 NY3d 91, 95 [2012]; Gomberg, 38 NY2d at 313-314; see also People v Macerola, 47 NY2d 257, 263 [1979]). The court’s inquiry must be “sufficiently searching to assure that [the defendant’s] waiver was informed and voluntary” (People v Caban, 70 NY2d 695, 696-697 [1987]), but it generally “need not be as thorough or as detailed as that required of the attorney” (People v Lloyd, 51 NY2d 107, 111 [1980]). As we explained in Lloyd, “[b]ecause the exact nature of the defense and particularly defense strategy must remain off limits to the court[,] the extent of the precautions to be taken by the trial court to insure that the defendant ] perceive[s] the risk inherent in [the] representation must necessarily involve a measure of discretion” (51 NY2d at 112). Thus, we require only that the trial judge “make a reasonable inquiry of possible conflict” (Gomberg, 38 NY2d at 316) that “examine[s] the nature of the relationship or circumstances that are alleged to establish a conflict” (People v Ennis, 11 NY3d 403, 410 [2008], cert denied 556 US 1240 [2009]), and admonishes the defendant as to the “potential pitfalls” inherent in the representation (Macerola, 47 NY2d at 263).
The Chief Judge’s opinion apparently takes umbrage with this Court’s reluctance to prescribe a particular “format or catechism that the court must follow” when conducting a *1074conflict inquiry (Lloyd, 51 NY2d at 112; see Caban, 70 NY2d at 697). Indeed, we have preferred to “allow trial judges to tailor the inquiry to the particular circumstances to which the [conflict] waiver relates” (Lippman, Ch. J., concurring op at 1064).
In my view, this flexibility enables the trial court to effectively fulfill its duty to conduct a conflict inquiry within the particular context of the case before it. When a conflict inquiry takes place prior to trial (as we have said it should), the court may not be “fully aware of the evidence, the nature of the defendants’ case or its ramifications” (Lloyd, 51 NY2d at 111), and an overly searching judicial inquiry could inadvertently “infringe upon the defendant’s right to retain and confer with counsel of his own choice” (Gomberg, 38 NY2d at 313; see Lloyd, 51 NY2d at 111 [“to require the defendant or his attorney to disclose to the court details of the defense, defense conferences, or strategy would in itself invade the defendants’ rights, including the right to counsel”]). It is also not uncommon for trial judges to encounter defendants who are inclined, when confronted with probing questions from the bench, to share more information than is necessary or advisable concerning their attorneys’ representation. Given that trial judges are in the best position to evaluate these case-by-case circumstances, they should be permitted to employ common sense rather than “catechisms,” and should not be constrained by a conflict inquiry that is formulaic rather than adaptive to the conditions of the specific case.
The Chief Judge’s opinion endorses, over our Gomberg line of cases, the stricter inquiry “protocol” outlined in United States v Curcio (680 F2d 881, 888-890 [1982]) and “widely employed” by the Second Circuit (Lippman, Ch. J., concurring op at 1065). Like our Gomberg inquiry, the Curdo “procedures” are intended “to permit the court to determine whether the defendant’s waiver of his right to conflict-free counsel is knowing and intelligent” (United States v Rodriguez, 968 F2d 130, 139 [2d Cir 1992]). However, as the Chief Judge notes in his concurrence, the “Curdo inquiry format” is “a significantly more particular and searching judicial inquiry than that described by Gomberg” (Lippman, Ch. J., concurring op at 1065), as it requires a trial court to tick off six specific queries before it can be satisfied that the defendant validly waived the conflict.
While I am in favor of clarifying the scope of a proper Gomberg inquiry (to the extent the need for such clarity exists), we need not resort to federal precedent to do so. By suggesting that trial *1075judges follow the Curdo inquiry, the Chief Judge’s opinion retreats from decades of New York law, which requires “no prescribed catechism that [trial courts] must follow in ascertaining a defendant’s understanding of his [or her] choices” (Caban, 70 NY2d at 697 [alterations and quotation marks omitted]). But as just explained, Gomberg’s flexibility has its benefits, and I believe the Chief Judge’s concurrence does not adequately consider how “a significantly more particular and searching judicial inquiry” could cause a trial court to infringe upon one right of the defendant in its effort to protect another (see Gomberg, 38 NY2d at 313; Lloyd, 51 NY2d at 111-112).
Further, although the Curdo protocol has “proved workable” in federal conflict cases (Lippman, Ch. J., concurring op at 1066), it may not have the same success in New York courts. While we share the Second Circuit’s concern for protecting a defendant’s right to conflict-free counsel, we have taken a decidedly different approach to providing what we consider adequate constitutional safeguards of that right (compare Curcio, with e.g. Gomberg, 38 NY2d at 313; Caban, 70 NY2d at 697), and it is not clear whether the Curdo approach appropriately accounts for our concern that a trial court avoid delving too deeply into the attorney-client relationship for fear of upsetting the defendant’s right to retain counsel of choice (see Gomberg, 38 NY2d at 313).
The Chief Judge’s opinion suggests that the Curdo protocol will resolve existing “doubt . . . as to how a conflict waiver inquiry should proceed” (Lippman, Ch. J., concurring op at 1066). While there have been some calls for further clarity regarding a trial judge’s responsibilities in conducting a Gomberg inquiry (see e.g. Lloyd, 51 NY2d at 112 [Jones, H.R., J., dissenting] [noting that “the responsibility of the Trial Judge in cases involving joint representation should be made clear”]), and the trial judge in this case admitted that she “never quite know[s] what to say about [an attorney’s conflict]” (see Lippman, Ch. J., concurring op at 1066 n 2), these “doubts” do not appear to be so widespread as to warrant a substantial alteration in our conflict inquiry jurisprudence. Further, any need to clarify how a trial judge should conduct a proper Gomberg inquiry can be achieved by resort to our existing precedent.
I would not forgo our Gomberg conflict waiver jurisprudence, and to the extent that the Chief Judge’s opinion relies on that precedent in holding that the trial court’s conflict inquiry was deficient here, I concur in its rationale. I further agree that, although *1076the trial court did not secure a valid waiver from defendant, defendant failed to meet his burden to show that co-counsel’s potential conflict operated on his defense and, thus, his ineffective assistance of counsel claim must be rejected (see People v Konstantinides, 14 NY3d 1, 10 [2009]).
IL
The second issue in this case concerns the admission of defendant’s journal entries about his former girlfriends—written several years prior to the murder of Ms. Woods—in which defendant expressed, among other things, extreme hostility towards the girlfriends and, arguably, women in general. The Chief Judge’s opinion contends that the challenged journal entries are “evidence of propensity” that should have been subject to the rigors of “Molineux’s analytic framework” (Lippman, Ch. J., concurring op at 1070). While I agree that the trial court abused its discretion as a matter of law in admitting the journal entries that, in my view, should have been excluded based upon relevance and redundancy grounds, I cannot subscribe to the unwarranted expansion of the Molineux doctrine proposed in the Chief Judge’s concurrence.
Decided in 1901, People v Molineux (168 NY 264 [1901]) prescribed the now-familiar rule that evidence of a defendant’s uncharged crimes, prior crimes, or prior bad acts is generally inadmissible when it serves “only to show the defendant’s criminal propensity” (People v Caban, 14 NY3d 369, 375 [2010]; see e.g. People v Cass, 18 NY3d 553, 559 [2012]). The Molineux rule, we have explained, “ ‘is based on policy and not on logic’ ” (People v Arafet, 13 NY3d 460, 465 [2009], quoting People v All-weiss, 48 NY2d 40, 46 [1979]). Although “[i]t may be logical to conclude from a defendant’s prior crimes that he [or she] is inclined to act criminally,” this evidence is nonetheless “excluded for policy reasons because it may induce the jury to base a finding of guilt on collateral matters or to convict a defendant because of his past” (People v Arafet, 13 NY3d 460, 465 [2009] [internal quotation marks omitted], quoting People v Alvino, 71 NY2d 233, 241 [1987]; see Molineux, 168 NY at 313).
In light of these unique concerns, the admission of Molineux evidence is subjected to “the most rigid scrutiny” (id.).
“To determine whether Molineux evidence may be admitted in a particular case, the trial court must engage in the following two-part inquiry: first, the proponent of the evidence must identify some material issue, other than the defendant’s criminal *1077propensity, to which the evidence is directly relevant; once the requisite showing is made, the trial court must weigh the evidence’s probative value against its potential for undue prejudice to the defendant” (Cass, 18 NY3d at 560 [citations omitted]).
The trial court must be sensitive to “the particular prejudice that may result when a jury is made aware of the fact that the defendant has previously committed crimes that are similar to the charged crime” (People v Walker, 83 NY2d 455, 459 [1994] [describing these concerns in the Sandoval context]). The reason for this is obvious: “it is much easier to believe in the guilt of an accused person when it is known or suspected that he [or she] has previously committed a similar crime” (Molineux, 168 NY at 313). Thus, although the second part of the Molineux inquiry is similar to “the test by which all relevant evidence is measured,” a trial judge evaluating Molineux evidence must “approach the normal balancing process with a heightened awareness of the unique kind of prejudice that extrinsic offense evidence can produce” (People v Hudy, 73 NY2d 40, 69-70 [1988, Wachtler, Ch. J., dissenting], abrogated on other grounds by Carmell v Texas, 529 US 513 [2000]).
The Chief Judge’s opinion recognizes that “Molineux’s analytic framework” is most frequently “invoked where the prosecution proposes to introduce evidence of prior bad acts in proof of the crime charged” (Lippman, Ch. J, concurring op at 1070). His opinion nonetheless proposes applying that framework here because the challenged journal entries contained defendant’s prior bad thoughts that were admitted, essentially, as “evidence of [his] propensity” to act on his increasingly violent and misogynistic thoughts by murdering Ms. Woods (id.).
The application of the Molineux rule suggested in the Chief Judge’s concurrence represents a novel expansion of that doctrine which, in my view, is both unnecessary and ill advised. The Molineux rule was created to address a particular prejudice inherent to a particular type of proof: evidence of a defendant’s prior crimes and bad acts. While we have recognized additional “nonpropensity purposes” for which prior crime evidence may be relevant beyond those announced in Molineux (People v Morris, 21 NY3d 588, 594 [2013] [noting that “(t)he Molineux categories”—(1) intent, (2) motive, (3) knowledge, (4) common scheme or plan, or (5) identity of the defendant—“are not exhaustive”]), the Chief Judge’s opinion points to no case in which we applied Molineux to evaluate the admission of evidence unrelated to a defendant’s prior crime or misconduct.
*1078Here, of course, the evidence concerns neither of these things. The challenged journal entries are writings that reflect, at most, defendant’s prior bad thoughts about his former girlfriends. Defendant committed no crime by writing the journal entries and the parties stipulated that defendant never harmed the women referenced therein. Thus, the evidence here is simply not Molineux evidence, which we have consistently defined as evidence of a defendant’s prior crimes or bad acts.
Nor should we expand the Molineux rule to include prior bad thought evidence simply because it was admitted as propensity evidence, as the Chief Judge’s opinion contends. All relevant evidence of guilt in some sense shows the defendant’s criminal propensity and has the potential to prejudice the defendant. But Molineux was not meant to apply to the admission of all propensity evidence. Rather, more than a century of our Molineux jurisprudence has made clear that prior crime/bad act evidence (and this particular propensity evidence alone) raises such a uniquely high risk of undue prejudice that the trial court must err on the side of deference to the defendant when considering whether to admit the evidence. Indeed, under Molineux, the prior crime evidence is often excluded because its undue prejudice outweighs any probative value. By applying Molineux in the context of this case, the Chief Judge’s opinion proposes that prior bad thought evidence be subject to the same deferential analysis when, in my view, the deference should be reserved exclusively for proof of the defendant’s prior crimes or bad acts.
Considering the new ground the Chief Judge’s concurrence attempts to break, it provides little guidance on how to apply the expanded Molineux doctrine in future cases involving prior bad thought evidence. Ostensibly, this broadened doctrine could apply to any case involving evidence of a defendant’s bad thoughts that are not part-and-parcel of the charged crime and that bear any indicia of criminal propensity. Identifying the journal entries as prior bad thought evidence was relatively straightforward here, but the task of determining whether evidence constitutes a prior bad thought that triggers the Molineux rule could prove unwieldy in future cases. The Chief Judge’s opinion has also failed to consider whether the protocols attendant to the proffer of Molineux evidence—for example, the requirement that the prosecution make a pretrial application for a Molineux or Ventimiglia hearing (52 NY2d 350 [1981]), and the rule that the trial court issue limiting instructions to *1079accompany the admission of the evidence—apply when prior bad thoughts are at issue.
Ultimately, reliance on Molineux is unnecessary because the journal entries should have been excluded based on general evidentiary principles. We have observed that relevance “is not always enough” to render evidence admissible “since ‘even if the evidence is proximately relevant, it may be rejected if its probative value is outweighed by the danger that its admission would prolong the trial to an unreasonable extent without any corresponding advantage; or would confuse the main issue and mislead the jury; or unfairly surprise a party; or create substantial danger of undue prejudice to one of the parties’ ” (People v Davis, 43 NY2d 17, 27 [1977], quoting Richardson, Evidence § 147 at 117 [Prince 10th ed]; see also People v Walker, 83 NY2d 455, 463 [1994] [noting that, even absent the special risk of an inference of propensity arising from the use of prior crimes evidence for impeachment in the Sandoval context, the trial court’s exercise of discretion in admitting evidence must be informed by “ordinary principles of common sense and fairness”]; People v Duncan, 46 NY2d 74, 80-81 [1978] [finding that prior inconsistent statements admissible for impeachment purposes may still be excluded as a matter of the trial court’s discretion in order to avoid undue exploration of collateral matters]). Although a trial court enjoys broad discretion in deciding whether to admit evidence challenged as unduly cumulative and prejudicial, the court commits legal error whenever the record clearly reflects the court’s complete failure to exercise its discretion in response to a defendant’s focused challenge to the admissibility of the evidence (see Walker, 83 NY2d at 459 [stating that this Court will disturb a trial court’s exercise of discretion in admitting evidence “only where ‘the trial court ha(s) either abused its discretion or exercised none at all’ ”], quoting People v Williams, 56 NY2d 236, 238 [1982]; see also People v Petty, 7 NY3d 277, 286 [2006] [observing that the decision to admit or preclude evidence on the ground that it is unduly cumulative lies within the discretion of the trial court]).
Here, the Chief Judge’s opinion concludes that the journal entries were “too attenuated from any act to be relevant, even under some exception to the Molineux prohibition, to proving defendant’s commission of Ms. Woods’ murder” (Lippman, Ch. J., concurring op at 1071). Indeed, the contested journal entries, which were about women other than Ms. Woods and *1080were temporally remote from her murder, neither addressed defendant’s actions or attitude toward Woods nor revealed information about defendant’s general state of mind that could not have easily been gleaned from the journal entries about the victim herself, which were admitted without any objection. Rather, the evidence was cumulative of admitted entries, bore little probative worth, and prejudicially suggested that defendant was generally a misogynist and a bad person.
Given that defendant drew the trial court’s attention to these very issues, the trial court should have at least exercised some discretion by considering the probative value, prejudicial effect, and cumulative quality of the evidence before admitting it. Instead, the record shows that the court ended its inquiry at relevance without addressing those other important considerations. Accordingly, the court abused its discretion as a matter of law by erroneously admitting the disputed evidence. As the Chief Judge’s opinion notes, such an abuse of discretion was harmless in light of the other evidence proving defendant’s guilt.
Chief Judge Lippman and Judges Geaffeo, Read, Smith, Pigott and Abdus-Salaam concur; Chief Judge Lippman concurs in an opinion in which Judges Geaffeo and Smith concur; Judge Abdus-Salaam concurs in an opinion in which Judges Read and Pigott concur; Judge Riveea taking no part.
Order affirmed.